Citation Nr: 9913767	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from March 1941 to February 1946; he was a 
prisoner of war (POW) of the German government from May 1943 
to May 1945.  He died in April 1995.  The appellant has been 
represented throughout her appeal by the Disabled American 
Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1996, by the Boston, Massachusetts Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The notice of disagreement with this 
determination was received in September 1996.  The statement 
of the case was issued in April 1997.  The appellant's 
substantive appeal was received in April 1997.  Following the 
receipt of additional medical evidence, a rating action in 
June 1997 confirmed the previous denial of the claim for 
service connection for the cause of the veteran's death.  A 
supplemental statement of the case was issued in July 1997.  
The appeal was received at the Board in January 1999.  

For reasons that will be set forth below, the issue of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 will be addressed in the remand section 
following the decision.  


FINDINGS OF FACT

1.  The veteran died in April 1995, at the age of 76; the 
immediate cause of death was aspiration pneumonia due to, or 
as a consequence of, supranuclear palsy.  

2.  At the time of the veteran's death, service connection 
was in effect for: PTSD with anxiety and depressive features, 
evaluated as 100 percent disabling; pericecal adhesions with 
sigmoid diverticulosis, history of peptic ulcer disease and 
irritable bowel syndrome, evaluated as 10 percent disabling; 
and tinea pedis, evaluated as noncompensably disabling.  

3.  There is no competent medical evidence of respiratory 
disease, including pneumonia, or supranuclear palsy during 
the veteran's active military service.  

4.  There is no medical evidence linking the veteran's fatal 
pneumonia or supranuclear palsy with any of the veteran's 
service-connected disabilities or his active military service 
including his POW experiences.  

5.  There is no medical evidence that the veteran's service-
connected disabilities contributed substantially or 
materially to the cause of death from aspiration pneumonia 
due to supranuclear palsy.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The record in this case reflects that the veteran died in 
April 1995, at the age of 76.  A Certificate of death, dated 
in April 1995, shows that the veteran's death was attributed 
to aspiration pneumonia due to, or as a consequence of, 
supranuclear palsy.  At the time of the veteran's death, 
service connection was in effect for: PTSD with anxiety and 
depressive features, evaluated as 100 percent disabling; 
pericecal adhesions with sigmoid diverticulosis, history of 
peptic ulcer disease and irritable bowel syndrome, evaluated 
as 10 percent disabling; and tinea pedis, evaluated as 
noncompensably disabling.  

Medical evidence of record in the 1940's and 1950's reflect 
that the veteran received treatment and evaluation for 
several disabilities, including a psychiatric disorder and 
gastrointestinal disorders.  During a VA compensation 
examination in May 1949, it was noted that the veteran had a 
slightly perceptible fine tremor to extended fingers and 
palmar diaphoresis.  During a subsequent VA examination in 
May 1954, there was no tremor of extended fingers.  These 
records do not reflect any findings of a pulmonary disorder 
or supranuclear palsy.  

Medical evidence of record from 1958 to 1985, including 
private as well as VA treatment records, reflect that the 
veteran received clinical attention and treatment for several 
disabilities, including ongoing knee problems, prostatitis 
and a left inguinal hernia.  An x-ray study dated in March 
1978 revealed no evidence of cardiopulmonary disease.  These 
records do not reflect any findings of a pulmonary disorder 
or supranuclear palsy.  

Received in February 1986 were VA outpatient treatment 
reports dated from October 1984 to January 1986, reflecting 
treatment mainly for hypertension.  VA compensation 
examinations dated in January and February 1986 reported 
diagnoses of hypertension, diverticulosis sigmoid, and 
generalized anxiety disorder with depressive and somatization 
features, chronic, moderate.  Also received in February 1986 
was the report of a former POW medical history, reflecting 
complaints of knee pain.  Received in December 1988 were 
additional VA treatment records dated from July 1987 to June 
1988, reflecting continued treatment for hypertension.  

Received in January 1989 were private medical records dated 
from May 1987 to December 1988, showing treatment for 
progressive supranuclear palsy.  A treatment report dated in 
May 1987 indicates that the veteran was seen for a 
neurological visit because of multiple falling episodes; it 
was noted that those falls dated back to approximately two 
years ago.  The veteran denied any weakness or dizziness 
prior to falling.  When seen in May 1988, it was reported 
that the veteran was getting worse; he was falling more and 
had poor balance.  The veteran also reported difficulty 
swallowing with occasional choking and less voice ability.  
The pertinent diagnosis was progressive supranuclear palsy.  
The veteran was again seen in December 1988, with complaints 
of vomiting and stomach cramps.  Following a physical 
examination, the pertinent diagnoses were supranuclear palsy, 
gastroenteritis and conjunctivitis.  

The veteran was afforded a VA compensation examination in May 
1989, at which time he complained of failing eyesight, 
halting speech, dizziness and a tendency to fall.  A past 
history of supranuclear palsy, for which he was taking 
Lopressor.  No pertinent diagnosis of supra nuclear palsy was 
reported during the above examination.  Similar complaints 
were reported during a VA examination in November 1989.  It 
was reported that the veteran had a sudden episode of ataxia 
and vertigo approximately 2 years before; he vomited and then 
gradually had increasing difficulty with distance perception 
and began falling.  It was also reported that he had multiple 
falls, slurred speech, difficulty swallowing, frequent 
coughing, urinary frequency, and some clumsiness with the 
hands.  The pertinent diagnosis was progressive supranuclear 
palsy.  

Received in August 1990 were private treatment reports dated 
from December 1958 to August 1990, which show that the 
veteran received clinical attention and treatment for several 
disabilities.  Among these records is a medical statement 
from Louis R. Caplan, M.D., F.A.C.P., dated in August 1990, 
indicating that the veteran had a progressive neurological 
disorder called progressive supranuclear palsy.  Dr. Caplan 
explained that this was a non-familial, non-hereditary 
disease of unknown cause that affected walking, thinking, 
moving about, seeing, speaking and swallowing.  Dr. Caplan 
reported that this disease had been coming for some time, 
probably more than 5 years; he noted that the veteran needed 
help with virtually every daily activity.  A VA compensation 
examination conducted in October 1990 reflects evaluation 
solely of a psychiatric disorder.  

Of record is a copy of an excerpt from Merritt's textbook of 
Neurology that discusses the etiology, symptoms, diagnosis 
and treatment of progressive supranuclear palsy.  

Received in April 1996 was a VA hospital summary dated from 
September 1994 to April 1995, indicating that the veteran had 
an eight year history of progressive supranuclear palsy.  It 
was noted that the veteran presented to a nursing home care 
unit on September 19, 1994 on Ampicillin for aspiration 
pneumonia; he required all ADLs to be done for him and he had 
been living at home with his wife.  It was further noted that 
the veteran's wife had been his caretaker for the past seven 
and a half years of his illness, and remained closely 
involved in his care throughout his stay on the nursing home 
care unit.  It was reported that the veteran's activity was 
bed to chair with assistance; he did not speak but he was 
cognitively intact.  The veteran's hospital course was 
basically highlighted by recurrent episodes of aspiration 
pneumonia; he had constant drooling and would even aspirate 
on his own secretions.  As the weeks went by, the veteran 
failed to thrive, with slow progressive weight loss; due to 
severe dysphagia, his oral intake was very poor. Despite an 
gastrotomy tube, the veteran continued to have failure to 
thrive though at a much slower rate, and also aspiration 
pneumonia, despite careful administration of G-tube feeding; 
these were treated with antibiotics and IV fluids when 
necessary.  The veteran's health continued to decline and he 
gradually got weaker after each bout of aspiration pneumonia.  
On April 24, 1995, the veteran died from aspiration pneumonia 
secondary to his primary disease of progressive supranuclear 
palsy.  

Also received in April 1996 was an autopsy protocol report 
dated in April 1995, which reflected the clinical diagnoses 
of: progressive supranuclear palsy with parkinsonism, 
dysarthria, and gaze paralysis (diagnosed in 1987); 
hypertension; and history of positive PPD.  It was noted that 
the veteran's death was probably due to acute 
bronchopneumonia developing in a "patient predisposed by his 
underlying neurologic condition (aspiration risk)."   

Also received in April 1996 was a copy of a letter to the 
appellant from Marilyn Weigner, M.D., dated in June 1995, 
indicating that the post-mortem examination showed that there 
was evidence of a pneumonia, an infection in the lungs; she 
noted that there was also evidence of infection in the 
veteran's blood.  Dr. Weigner stated that those infections 
were most certainly the cause of the veteran's death; she 
further stated that he was likely at risk for such infections 
because of his underlying neurologic condition.  

Received in April 1997 was a copy of highlights from a log 
detailing the events that occurred, beginning April 8, 1945, 
when Stalag 17B was evacuated; excerpts and pictures from 
Kriege Memories by Ben H. Phelper; a newspaper clipping from 
New Jersey Ex-POWs entitled "Agonies of Captivity;" a 
private medical statement dated in April 1947; and a lay 
statement dated in July 1949.  

B.  Legal analysis.

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The appellant points 
out that the veteran was a POW of the German government from 
May 1943 until he was liberated on May 3, 1945.  The 
appellant maintains that, during his captivity, the veteran 
suffered from a number of ailments including a stomach 
disorder and dysentery; she notes that the veteran was only 
114 pounds at liberation.  The appellant argues that the 
veteran's service-connected disorders caused by his POW 
experience in Germany lent or aided in the production of his 
death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (1998).  In addition, organic diseases of the 
nervous system are deemed to be chronic conditions and there 
is a presumption of service connection if shown to a 
compensable degree within one year of separation from 
service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

An appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the inservice 
injury or disease and the demonstrated disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's, or appellant's, solitary 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

After careful review of the record before us, the Board 
observes that the clinical findings do not reflect the 
presence of lung disease, pneumonia, or supranuclear palsy in 
service or many years thereafter.  Significantly, the autopsy 
report indicates that progressive supranuclear palsy was 
diagnosed in 1987, approximately 41 years after veteran's 
discharge from military service; and, it was noted that the 
episodes of aspiration pneumonia were caused by the 
underlying neurological disorder.  Moreover, no medical 
evidence has been submitted to show that pneumonia or 
supranuclear palsy was related to service including the 
veteran's POW experiences.  In fact, in a medical statement 
received from Dr. Caplan, dated in August 1990, he reported 
that the veteran had progressive supranuclear palsy, which 
had been coming for probably more than 5 years.  Dr. Caplan 
further explained that this was a non-familial, non-
hereditary disease of unknown cause that affected walking, 
thinking, moving about, seeing, speaking and swallowing.  
Consequently, there is no competent medical evidence of 
record which tends to establish a link between any of the 
contributory causes of death and the veteran's military 
service including the veteran's POW experiences.  

Moreover, no medical evidence has been submitted which tends 
to establish a nexus between the conditions that led to the 
veteran's death and his service-connected disorders.  
Further, there is no medical evidence that the veteran's 
service connected disabilities contributed substantially or 
materially to the veteran's death. 

In this case, the appellant has opined that the veteran's 
death was caused by disabilities which he incurred while a 
POW of the German government.  While there is a presumption 
of service connection for certain diseases occurring in a 
veteran with 30 days of POW experience, supranuclear palsy 
and aspiration pneumonia are not entitled to this 
presumption.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309 (1998).  The Board sympathizes with the 
appellant, and recognizes her belief that the cause of the 
veteran's death was related to his military service, 
specifically, to his internment as a POW.  The Board also 
acknowledges the hardships suffered by the veteran as a POW.  
However, the appellant is a lay person, and is not competent 
to offer a medical diagnosis or statement of medical 
causation to well-ground her claim.  See Harvey v. Brown, 6 
Vet. App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that a 
claimant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the claimant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well-
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  As 
noted above, the record contains no competent evidence that 
supports the appellant's claim that the veteran's death is 
related to the veteran's POW experiences.  

As there is no competent medical evidence linking the 
veteran's death to service, his service-connected 
disabilities or his POW experience the appellant's claim for 
service connection for the cause of the veteran's death is 
not well grounded.

The appellant has requested that reasonable doubt be 
considered in the case; however, that is not for application 
when the claim is not well-grounded.  

The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the appellant in appellate denial 
of this claim as not well-grounded.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The appellant is advised that she may 
reopen the claim for service connection for the cause of the 
veteran's death at any time by notifying the RO of such an 
intention and submitting supporting evidence. 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well-grounded.  


REMAND

At the time of the veteran's death in April 1995, service 
connection was in effect for PTSD with anxiety and depressive 
features, evaluated as 100 percent disabling; pericecal 
adhesions with sigmoid diverticulosis, history of peptic 
ulcer disease and irritable bowel syndrome, evaluated as 10 
percent disabling; and tinea pedis, evaluated as 
noncompensably disabling.  

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  Under 38 
U.S.C.A. § 1318 (West 1991), DIC benefits are payable to the 
surviving spouse of a veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to received compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 years immediately preceding 
death or if so rated for a lesser period, was so rated 
continuously for a period of not less than 5 years from the 
date of such veteran's discharge or other release from active 
duty.  

The Board notes that the United States Court of Appeals of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has recently rendered 
decisions specifically on the issue of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 which must be 
considered by the RO.  Relying on the unrestricted words of 
38 U.S.C.A. § 1318, the Court interpreted the applicable law, 
to mean that the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision based on evidence in 
the veteran's claims folder or in VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable.  The Court also found that CUE in a 
rating action is not the only way to backdate an effective 
date for the total rating.  See Green v. Brown, 10 Vet. App. 
111 (1997); Carpenter v. West 11 Vet. App. 140 (1998); Wingo 
v. West 11 Vet. App. 307 (1998).  

Consequently, the case is remanded for a determination based 
upon the evidence in the veteran's claims folder or before VA 
at the time of the veteran's death, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), whether the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor to section 1318 DIC benefits.  

For the reasons above, the case is hereby REMANDED to the RO 
for the following actions:

1.  The RO should obtain copies of all VA 
outpatient and hospital records of the 
veteran's treatment since service, which 
are not currently in the claims folder.  
These records should be associated with 
the claims file.  

2.  The RO should give the appellant the 
right to attempt to demonstrate that the 
veteran hypothetically would have been 
entitled to receive a different decision 
on a service-connection-related issue.  
Then the RO should readjudicate the issue 
of entitlement to DIC benefits with 
consideration of whether the veteran was 
entitled to 100 percent rating, including 
a total disability rating due to 
individual unemployability, from 
discharge from service until his death, 
under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).  Consideration must 
be given to the cited Court decisions 
(Carpenter, Green and Wingo, supra).  If 
the decision remains adverse to the 
appellant, she and her representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

